Cobb, J.
“Pedigree, including descent, relationship, birth, marriage, and death, may be proved . . by the declarations of deceased persons related by blood or marriage.” Civil Code, § 5177; Foster v. Brooks, 6 Ga. 293. “Before such declarations, however, can be admitted, the relationship of the declarant to the family must be proved by other evidence than his decía*737rations; for it would be a petitio principii to say that his declarations are receivable because he is a member of the family, and he is a member of the family because his declarations are receivable.” 1 "Whart. Ev. §218. “The relationship of the declarant with the family must be established by some proof other than the declaration itself.” 2 Taylor, Ev. § 640. See also American Notes to same volume, page 427; 1 Gr. Ev. (16th ed.) 198 j 18 Am. & Eng. Ene. L. (lsted.) 260; Abbott’s Trial Ev. (2d ed.) 117, §36; Blackburn v. Crawfords, 70 U. S. 175. The only assignment of error in the bill of exceptions which was argued here complained of the rejection of evidence which was, under the principles above referred to, clearly inadmissible; and therefore the judgment is

Affirmed.


All the Justices concurring.